762 N.W.2d 526 (2009)
CRYSTAL LAKE PROPERTY RIGHTS ASSOCIATION, Plaintiff-Appellant,
v.
BENZIE COUNTY and Department of Natural Resources, Defendant-Appellee.
Docket No. 137528, COA No. 272587.
Supreme Court of Michigan.
March 27, 2009.


*527 Order
On order of the Court, the application for leave to appeal the September 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J. (concurring).
For the reasons set forth by the concurring judge in the Court of Appeals, I concur in this order. In particular, I agree with him that "after reading the entire plan, it seems clear to me that the [Department of Natural Resources] is violating the spirit, intent, and purpose of the plan, albeit not the plain language." More should be expected of a public agency, in my judgment, when it negotiates with private parties than the kind of "sharp dealing" reflected in this case. However, any remedy, if there is to be one, must come from the political process, rather than from this Court reading an agreement in a manner contrary to its language.
CORRIGAN, J., joins the statement of MARKMAN, J.